DETAILED ACTION
The present application is currently examined in Art Unit 1611, by Examiner Lakshmi Channavajjala.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Action
Receipt of Remarks filed on 01/21/2022 is acknowledged. 
Claims 1, 3, 5-7 and 9-17 are pending in this application. 
Claims 2, 4 and 8 have been cancelled.  
Claims 1, 7, 13 and 15 have been amended.
Status of Claims
Claims 1, 3, 5-7, 9-13 and 15 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 14 and 16-17 directed to non-elected invention are withdrawn.


Priority
The present application is a 371 of PCT/US2016/024704 filed on 03/29/2016, and the PCT/US2016/024704 has provisional 62/145,340 filed on 04/09/2015.

Withdrawn of Claim Rejection
In response to the Applicant’s claim amendment filed on 01/21/2022, the following rejections have been withdrawn: 

Claims 7 and 15 are objected to because of the following informalities:
(1)	Claim 7 recites a Markush group of alternative preservative compounds using the phrase “selected from the group consisting of….and/or”.  However, the word “and” and “or” in this phrase “and/or” is redundant.  It is suggested that either the word “and” or “or” is used in the Markush language.
(3)	Claim 15 recites a phrase “Industrial & Institutional product” in line 1-2, it is suggested be amended to “industrial and institutional product”, as evidenced by Applicants’ claim 12 (see line 5).  Appropriate correction is required.

Claims 1, 3, 5-7, 9-13 and 15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The following rejection of record has been maintained:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-7, 9-13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over BEYER et al. (CA 2904105A1) in view of WINGENFELD et al. (U. S. Patent No. 8,338,468 B2) and VON ASPERN et al. (U. S. PG. Pub. No. 2014/0121174A1). 
Applicant Claims
Applicant claims an aqueous multi-lamellar composition, comprising:
(i)	phenylethyl alcohol and/or phenylpropyl alcohol (about 50 wt. % to about 65 wt. %);
(ii)	a mixture of non-ionic surfactants:
(a) polyglyceryl-4-laurate and polyglyceryl-4-sebacate (about 10 wt. % to about 20 wt. %); and
(b) polyglyceryl-6-caprylate and polyglyceryl-6-caprate (about 10 wt. % to about 20 wt. %);
(iii)	octane-1, 2-diol (about 10 wt. % to about 20 wt. %); and
(iv)	water (about 5 wt. % to about 80 wt. %).


Determination of the scope and content of the prior art
(MPEP 2141.01)
For claim 1, BEYER teaches a composition comprising a delivery system for delivering active compound(s) and other component(s) within said delivery system to improve the availability and effectiveness of the actives for use in personal care and cosmetic compositions (see: [0001] & [0006]).
BEYER teaches that the delivery system comprises liposome or cerasome, which has a multi-lamellar structure composed of more than one lipid bilayer (see: [0007], line 11-13; [0013]; [0046], line 1-2; [0057], line 1-2; and [0085], line 1-2).  BEYER teaches that the personal care product containing said delivery system can be an aqueous-based system (see: [00120], line 1 & 3). As such, the “delivery system comprising the multi-lamellar structure in aqueous-based” taught by BEYER reads on the “aqueous” and “multi-lamellar” structure of the composition of claim 1.
For claim 1, component (i), BEYER teaches that the composition can include “one or more functional ingredients” that are commonly used in cosmetic formulations and compositions and can provide benefit to the physical properties and stability and/or prevent or retard microbial growth, wherein the functional ingredients can be at least one preservative, e.g. phenylethylalcohol, which can be used in an amount, i.e. about 5% by weight, effective to prevent or retard microbial growth (see: [00102], line 1-6; and [00105], line 3 & 9-14).
For claim 1, component (ii), BEYER teaches that the composition includes cosmetic oils, i.e. triglycerides of caprylic/caprylate (see: [00121], line 1-5); or synthetic oils, i.e. polyglyceryl fatty acid esters (see: [00122], line 1 & 5).
** Noted that the claimed polyglyceryl-6-caprylate and polyglyceryl-6-caprate and polyglyceryl-4-laurate and polyglyceryl-4-sebacate are the species of “polyglyceryl fatty acid esters” genus. 
For claim 1, optional component (iv), BEYER teaches that the composition includes at least one solvent, i.e. a glycol (e.g. 1, 3-propanediol), in an amount from about 8 wt. % to about 30 wt. % (see: [0015]; & [0040] as examples).
For claim 1, component (v), BEYER teaches that the composition includes water in an amount of at least 30 %, or at least 60 %, by weight based on the total weight of the composition (see: [0039]), and that amount overlap with the water amount in the range between 30 % and 80 % by weight as claimed.
For claim 3, BEYER teaches the liposomes of the delivery system, which having the multi-lamellar structure is composed of more than one lipid bilayer (see: [0007], line 11-13; [0013]; [0046], line 1-2; [0057], line 1-2; and [0085], line 1-2).  Therefore, the multi-lamellar structure formed from liposomes reads on the similar “multi-lamellar” structure as claimed, as evidenced by the instant specification (see: [0035]), which recites that the multi-lamellar structure can be in the form of multilamellar liposomes, and the multilamellar structure can provide advantages like stability, entrapment, efficacies and better biological activities for delivering actives.
Therefore, BEYER’s multilamellar liposomes is also capable of delivering hydrophobic substances, i.e. the cosmetic oils as taught by BEYER, in the similar controlled or periodic release manner as claimed.
For claims 5 and 6, as stated above, BEYER teaches the multi-lamellar structure formed from liposomes, and said structure is similar as the multi-lamellar structure presently claimed. Therefore, BEYER’s multi-lamellar structure would intrinsically be capable of increasing the water solubility of a hydrophobic substance in the similar manner as claimed, as evidenced by the instant specification which recites that the claimed multi-lamellar structure can provide the desirable properties, such as those recited in the instant claims 5 and 6 (see specification: [0032-0035]).
For claim 7, BEYER teaches that more than one preservative can be included in the composition, i.e. phenylethyl alcohol, phenylpropyl alcohol or combinations thereof, to prevent or retard microbial growth (see: [00102], line 1-6; and [00105], line 3 & 9-14).  As such, the addition of “phenylpropyl alcohol” (phenylpropanol) in combination with the phenylethyl alcohol (phenyl ethanol) reads on the additional preservative as claimed.
For claim 12, BEYER teaches that the delivery system composition can be employed in cosmetic, toiletry and personal care products, and in the form as aqueous-based or emulsion-based for applications (see: [00118-0120]). **Noted that the “emulsion-based products” taught by BEYER are “non-aqueous-based” products.  As such, BEYER’s personal care products reads on the present “aqueous and non-aqueous-based end-user applications as claimed.  
For claims 13 and 15, BEYER teaches several cosmetic formulations, as examples, comprising aqueous systems suitable for use in hair and body cleansing products (see: (e.g. shampoos; see: page 47, Formulations A and C; and page 47-48, [0118]); or comprising emulsions suitable for use in hair and cosmetic products (see: page 45-46, [00125-00126]).
BEYER also teaches that about 0.1 % to about 20 % by weight of the delivery system composition comprising the multi-lamellar structure can be used in the cosmetic formulations (see: page 45-48).
As such, the “emulsion-based cosmetic formulations” reads on the “non-aqueous based end user products composition” and the amount of the delivery system composition in the cosmetic formulations overlap with the claimed “aqueous multi-lamellar composition” in the range between “0.01 % and 5 % by weight” as claimed in claims 13 and 15.

ned, it reackageinga barrier" against contamination from moisture prior to packageingAscertainment of the difference between the prior art and the claims
(MPEP 2141.02)
(1)	BEYER teaches a composition comprising a delivery system comprising desirable personal care and functional ingredients suitable, i.e. phenylethylalcohol as preservative (i.e. about 5 wt. %), to provide benefit to the physical properties and stability and/or prevent or retard microbial growth, as discussed above.
However, BEYER does not teach the phenylethyl alcohol in an amount, i.e. about 50 % to 65 % by weight, as recited in claim 1; and BEYER also does not teach the component (iii): 1, 2-octanediol of claim 1. The deficiencies are taught by the other reference WINGENFELD.   
WINGENFELD teaches a microbicidal composition (useful in cosmetic applications; col.1 lines 47+) comprising a combination of aromatic alcohol (i.e. phenylethanol and/or phenylpropanol) and 2-methyl-3-isothiazolone (MIT), wherein the combination provides a synergistic preservative or antimicrobial effect (see: col. 1, line 17-21 & 30-35 & 55-60).  As such, the “phenylpropanol” and “2-methyl-3-isothiazolone (MIT)” preservatives read on the additional preservative as recited in claim 7.
WINGENFELD teaches the aromatic alcohols, i.e. phenylethanol and/or phenylpropanol, can be used in an amount, preferably, of 0.1 % to 80 % by weight relative to the total weight of the composition (see: col. 2, line 47-50; and col. 3, line13-15).  As such, the amount of phenylethanol and/or phenylpropanol, taught by WINGENFELD, reads on the amount, i.e. about 50% to about 65% by weight, of the component (i) of claim 1, because col. 3 describes various examples in the table that includes phenylethanol 50-80% of the composition, and includes the newly claimed range (about 50% to about 65% by weight). 
WINGENFELD teaches that the composition further comprises 1, 2-octanediol, to provide activity enhancement to the preservatives (actives), and it can be added in an amount of 10 % by weight (see: col. 2, line 30-31; and col. 3, line 7-8).  As such, the “1, 2-octanediol” taught by WINGENFELD reads on same ingredient and its amount as the component (iii) of claim 1.
WINGENFELD teaches that the synergistic preservatives combination is effective against bacteria, i.e. Pseudomonas aeruginosa, Escherichia coli and Staphylococcus aureus; yeasts, i.e. Candida albicans; and molds, i.e. Aspergillus niger (see: col. 5, line 5).  AS such, it reads on the microorganisms that can be inhibited or killed by the composition of claim 9.  
(2)	BEYER teaches that the delivery system composition can be used with cosmetic oils, i.e. triglycerides of caprylic/caprylate (see: [00121], line 1-5), or synthetic oils, i.e. polyglyceryl fatty acid esters (see: [00122], line 1 & 5).  Therefore, BEYER teaches the polyglyceryl fatty acid esters genus, but does not teach the species of said genus, i.e. they can be the component (ii): polyglyceryl-6-caprylate and polyglyceryl-6-caprate, and polyglyceryl-4-laurate and polyglyceryl-4-sebacate, as recited in claim 1.  The deficiency is taught by the other reference VON ASPERN.
VON ASPERN teaches a hair treatment product (i.e. hair shampoos; see: [0010]) containing at least one polyglycerol ester to improve shine, moisture balance, and to prevent grease re-absorption by the keratin fibers (see: [0006] & [0019]), wherein the preferred polyglycerol esters include, i.e. polyglyceryl-6 caprylate and caprate, or polyglyceryl-4 laurate and sebacate, or combinations thereof (see: 0029]).  As such, this teaching reads on the component (ii) of claim 1.
VON ASPERN also teaches that the polyglycerol ester can be used in an amount, i.e. 10 % by weight (see: [0006] & [0019]) (see: [0009]).  As such, a skilled artisan would have recognized that if a combination of polyglyceryl-6 caprylate and polyglyceryl-6-caprate and polyglyceryl-4 laurate polyglyceryl-4-sebacate is used, each of them may be used in an amount of, i.e. 10 % by weight as suggested by VON ASPERN.
With respect to claims 10-11, BEYER, WINGENFELD and VON ASPERN combined teaches a similar composition comprises a multi-lamellar structure as delivery system, comprising combinations of ingredients, i.e. phenylethylalcohol and/or phenylpropyl alcohol as preservative; a mixture of polyglyceryl-6-caprylate and polyglyceryl-6-caprate and polyglyceryl-4 laurate and polyglyceryl-4-sebacate; 1,2-octanediol and water, as those claimed.
Since the prior art teaches the similar multilamellar chemical structure and ingredients in combination as the present multilamellar composition, the properties applicant discloses and/or claims, i.e. stability on storage or under freeze/thaw cycle conditions, are necessarily present as to a chemical composition and its properties are inseparable. (see MPEP 2112.01: Part II and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With respect to the recitation “wherein the composition is capable of inhibiting or killing yeast, mold….or odor causing strains” in claim 1, BEYER teaches that the composition comprises the same preservative as claimed, e.g. phenylethylalcohol, to prevent or retard microbial growth, and the other reference WINGENFELD teaches the synergistic preservatives in combination as claimed, i.e. phenylethanol, phenylpropanol and 2-methyl-3-isothiazolone (MIT), is effective against bacteria, i.e. Pseudomonas aeruginosa, Escherichia coli and Staphylococcus aureus; yeasts, i.e. Candida albicans; and molds, i.e. Aspergillus niger (see: col. 5, line 5).
As such, the composition produced from cited references is also capable of inhibiting or killing yeast, mold….or odor causing strains because a chemical composition and its properties are inseparable (see MPEP 2112.01: Part II and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine BEYER with WINGENFELD to produce a preservative mixture which comprises multiple preservatives, i.e. a mixture of aromatic alcohols (e.g. phenylethanol and phenylpropanol) and 2-methyl-3-isothiazolone (MIT), because BEYER teaches the preservative, i.e. phenylethyl alcohol, is effective to prevent or retard microbial growth, and WINGENFELD teaches the preservatives, i.e. phenylethanol and phenylpropanol and/or 2-methyl-3-isothiazolone (MIT), when are used in combination can provide synergistic effect which is effective against bacteria, i.e. Pseudomonas aeruginosa, Escherichia coli and Staphylococcus aureus; yeasts, i.e. Candida albicans; and molds, i.e. Aspergillus niger.
With respect to the amount of the preservatives (phenylethanol and/or phenylpropanol) as claimed is about 50 % to about 65 % by weight, one ordinary skill in the art would been obvious to adjust the total preservative amount to a desirable level, depends on the level of microorganism inhibition one wish to achieve.  In the instance case, WINGENFELD teaches that when the preservatives, i.e. the aromatic alcohols (e.g. phenylethanol and phenylpropanol) present in an amount of 0.1 % to 80 % by weight, (or even 50-65%) can be combined with 2-methyl-3-isothiazolone (MIT), the combination provides synergistic preservative or antimicrobial effect against bacteria (i.e. Pseudomonas aeruginosa, Escherichia coli and Staphylococcus aureus) and yeasts (i.e. Candida albicans); and molds (i.e. Aspergillus niger).
One of an ordinary skilled in the art at the time the invention was made also would have been motivated to include other desirable ingredients, i.e. 1,2-octanediol, and at least one polyglyceryl fatty acid esters, i.e. polyglyceryl-6-caprylate and polyglyceryl-6-caprate and polyglyceryl-4-laurate and polyglyceryl-4-sebacate, because WINGENFELD teaches that the addition of 1,2-octanediol is desirable and can improve the activity of the preservatives (actives), and VON ASPERN teaches that the additional of polyglycerol esters, e.g. polyglyceryl-6-caprylate and polyglyceryl-6-caprate, and polyglyceryl-4-laurate and polyglyceryl-4-sebacate, is desirable as they can provide several advantageous, i.e. improved shine, improved moisture balance, protection from oxidative damage, prevent grease re-absorption by the keratinic fibers and increase in the washing fastness of keratin fibers, and in a time delay in the formation of dandruff.  
Therefore, the desirable effects or advantages that can be achieved by the inclusion of the 1,2-octanediol and the polyglycerol fatty acid esters suggested by WINGENFELD and VON ASPERN provides the motivation for one of ordinary skilled in the art include them into BEYER’s composition.
With respect to the amount of the polyglycerol fatty acid esters, e.g. about 10 % by weight of polyglyceryl-6-caprylate and polyglyceryl-6-caprate, and about 10 % by weight of polyglyceryl-4-laurate and polyglyceryl-4-sebacate as claimed, VON ASPERN suggests that the polyglycerol ester can be used in an amount of about 10 % by weight.  As such, one ordinary skill in the art would been obvious to adjust and optimize the total polyglycerol esters amounts in the composition to a desirable amount, which would depend on the level of improvement to be attained, i.e. the desirable level of shine and moisture balance provided in the end-used products.
From the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Response to Arguments
Applicants’ arguments filed on 01/21/2022 have been considered but not persuasive.  
Applicants argue that phenylethylalcohol and phenylpropylalcohol are known antimicrobial/preservative effect, but limit formulations due to poor water solubility, loss of activity on evaporation and partitioning to the packaging material and strong odor due to high vapor pressure. It is argued that instant invention overcomes the above problems in a completely, natural and eco-certified surfactant system for preparing a multilamellar vesicle composition. Applicants argue that BEYER reference discloses 1) active compound or botanical powder, and employs liposomes or cerasomes to prevent the sedimentation. It is argued that the objectives of BEYER are different from the instant claims and hence BEYER does not motivate one skilled in the art to arrive at the instant claimed invention., i.e., an aqueous multilamellar composition for delivering hydrophobic substance, that is capable of inhibiting or killing yeasts, mold spores, bacterial strains etc. 
However, Applicants’ arguments are not persuasive because BEYER does not use botanical powders as such in the final form of powders and instead teaches administering the composition in several formulations, including liposomes delivery systems, having multilamellar structure [0007], line 11-13; [0013]; [0046], line 1-2; [0057], line 1-2; and [0085], line 1-2). BEYER teaches (see: [0035]) that the multi-lamellar structure can be in the form of multilamellar liposomes, and the multilamellar structure can provide advantages i.e., stability, entrapment, efficacies and better biological activities for delivering actives. Thus, BEYER suggests preparing compositions in the form of claimed multilamellar structures and also for stability as well as for delivering active agents, admittedly the same purpose of the instant invention. 
Applicants argue that instant claims require 50-65% of phenylethyl alcohol and/or phenypropylalcohol, whereas BEYER teaches them only as optional. Applicants also argue that WINGENFELD reference teaches a combination of MIT and phenylethyl alcohol and/or phenypropylalcohol, whereas instant claims require the same as an active for preparing multilamellar composition. Similarly, it is argued that while BEYER fails to teach the i) amount of phenylethyl alcohol used; and ii) the 1,2-octanediol, WINGENFELD (also an inventor of the instant application) teaches 1,2-octanediol, optionally, as a solvent, but not 10-20 wt% as a co-surfactant for preparing the composition. 
Applicant’s arguments are not persuasive because the present rejection does not rely solely on BEYER and instead also rely on the teachings of WINGENFELD for choosing the claimed amounts of phenylethylalcohol and/or phenypropylalcohol, as suitable antimicrobial agents or preservatives. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The obviousness rejection set forth above is based on a combined teaching of BEYER, WINGENFELD and VON ASPERN, and their combination teaches or suggests all elements required by the present claim 1. The combination also suggests that the resultant composition is capable of preventing  or retarding microbial growth. BEYER teaches a similar multilamellar structure, as the claimed multilamellar structure, formed from liposomes (see instant specification: [0035]) as delivery system for encapsulating, delivering useful active compounds, ingredients to improve their availability and effectiveness for personal care and cosmetic applications (see: [0001] & [0006]).  BEYER also teaches that the ingredients of the cosmetic and personal care products include: preservatives effective for preventing or solvents and base materials such as cosmetic oils (e.g. polyglyceryl fatty acid esters) as set forth above. Further, with respect to the argued function of phenylethylalcohol and/or phenypropylalcohol, (co-surfactant versus solvent), instant claims only recite multilamellar composition and do not recite that phenylethylalcohol and/or phenypropylalcohol actually forms the multilamellar structure. Instant claims are directed to a composition and therefore the motivation to combine the references need not be the same as that of the instant application. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
The secondary reference WINGENFELD is relied upon to teach the use of aromatic alcohols as preservative active (i.e. phenylethanol and/or phenylpropanol) in the range from 0.1 to 80 % by weight or even 50-65% (col. 3, table) to provide synergistic preservative or antimicrobial effects against bacteria (e.g. Pseudomonas aeruginosa, Escherichia coli and Staphylococcus aureus), yeasts (e.g. Candida albicans) and molds (e.g. Aspergillus niger). Additionally, WINGENFELD also suggests that the microbiocidal composition can further include solvents, e.g. 1, 2-octanediol in an amount of 10 % by weight, to enhance the microbiocidal activity of the preservative actives (i.e. the aromatic alcohols) set forth above. Accordingly, one skilled in the art would have been motivated to include choose an appropriate amount i.e., 50-65% of phenylethanol and 10% of 1,2-octanediol (of WINGENFELD) in the composition of BEYER with an expectation to provide highly effective antimicrobial effect as well as enhance the activity of the antimicrobial (phenylethanol) with 10% 1,2-octanediol. 
Applicants argued that WINGENFELD teaches phenylethanol (0.1-80 % by weight) to synergize the performance of MIT and the 1, 2-octanediol is used as a solvent, whereas the present invention uses 10-20 wt. % of 1, 2-octanediol as a co-surfactant and 50-65 wt. % of phenylethanol as an active agent for preparing the multilamellar composition to increase the solubility, to prevent the loss of activity and reduce the vapor pressure of phenylethanol and phenylpropanol. 
Applicants’ argument is not persuasive because it should be noted that the present claims, i.e. claim 1, do not particularly limit or require the 1, 2-octanediol (or referred as octane-1,2-diol in the present claim 1) must be used as a co-surfactant and not as a solvent. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Secondly, even if WINGENFELD teaches a different use of the 1, 2-octanediol (as solvent) than the desired use in the present invention (as co-surfactant), it does not lend patentability to an otherwise unpatentable invention because the fact that applicants have recognized another advantage of the 1,2-octanediol (i.e. for use as a co-surfactant), which would flow naturally from following the suggestion of the WINGENFELD cannot be the basis for patentability when the differences would otherwise be obvious. In the instance case, WINGENFELD teaches the beneficial effect provided by the inclusion of 1, 2-octanediol as a solvent, i.e. it can enhance the biocidal activity of the active compound (i.e. aromatic alcohols), and such effect is desirable and therefore one skilled in the art would have been motivated to include the above solvent in their microbiocidal composition comprising phenylethanol (BEYER).
Applicants argued that VON ASPEN discloses the use of polyglyceryl-6-caprylate and polyglyceryl-6-caprate and polyglyceryl-4-laurate and polyglyceryl-4-sebacate in combination with cationic alkyl oligoglucoside as a complex for a hair treatment to provide improved shine and moisture balance, whereas the present composition employs such polyglycerol esters as non-ionic surfactants.  It is argued that one ordinary skilled in the art would have not be motivated to use polyglyceryl esters as surfactants of VON ASPEN.  Further, the combination of BEYER and VON ASPEN would not result in the currently claimed invention, i.e. the aqueous multilamellar composition comprising the components (i), (ii), (iii) and (v), or further includes optionally component (iv) (see Remarks: page 11-12).
Applicants’ argument is not persuasive. First, it should be noted that the present composition, i.e. claim 1, is written using a transitional phrase “comprising”, which is fully open-ended and means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claims.  In the instance case, the unrecited element, i.e. the cationic surfactant taught by VON ASPEN, may be included to form the active substance complex with the claimed polyglyceryl-4 laurate/sebacate and polyglyceryl-6 caprylate/caprate, and such active substance complex forms a construct within the scope of the claims. 
Secondly, even if VON ASPEN teaches a different use of the polyglycerol esters (as active substance taught by VON ASPEN) than the desired use in the present invention (as non-ionic surfactants in the present claims), it does not lend patentability to an otherwise unpatentable invention because the fact that applicants have recognized another advantage of the polyglyceryl-4 laurate/sebacate and/or polyglyceryl-6 caprylate/caprate (i.e. for use as non-ionic surfactants), which would flow naturally from following the suggestion of the prior art (VON ASPEN) cannot be the basis for patentability when the differences would otherwise be obvious.
In the instance case, VON ASPEN teaches the beneficial effect provided by the inclusion of polyglycerol esters (e.g. a combination, preferably, polyglyceryl-4 laurate/sebacate and polyglyceryl-6 caprylate/caprate) as part of the active substance complex, and the resulted active substance complex provides several advantages or beneficial effects for the users of the cosmetic/hair treatment composition, i.e. improved shine and moisture balance, protect from oxidative damage, prevent grease re-absorption by the keratin fibers and increase washing fastness of colored keratin fibers, and delay the formation of dandruff, and such desirable effect would have motivated one ordinary skilled in the art to do so and include the above polyglycerol esters in the cosmetic/hair treatment composition.
Therefore, the beneficial effects and advantages provided by the aromatic alcohols (e.g. phenylethanol and/or phenylpropanol) and 2-methyl-3-isothiazolone (MIT) as preservatives mixtures, and the polyglycerol esters (e.g. a mixture of polyglyceryl-4 laurate/sebacate and polyglyceryl-6 caprylate/caprate) in the cosmetics and personal care products, as taught by WINGENFELD and VON ASPERN, would have motivated a skilled person in the art to provide these desirable ingredients (in the composition of BEYER) to benefit the users of the cosmetics and personal care products. A skilled artisan would be motivated by BEYER’s teaching and deliver those beneficial ingredients in a suitable delivery system, i.e. the one having a multilamellar structure formed by liposomes, because BEYER teaches that such delivery system can help to improve topical epidermal delivery of actives, i.e. improve the availability and effectiveness of the actives for use in personal care and cosmetic compositions. Additionally, in response to the argument that VON ASPERN does not teach the use of claimed polyglycerol esters for forming multilamellar structures, instant claims only list the said polyglycerol esters and not recite that the polyglycerol esters actually form multilamellar structures. Therefore, the rejection of record has been maintained.

Conclusion

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591 and email: lakshmi.channavajjala@uspto.gov. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611